Citation Nr: 1701403	
Decision Date: 01/19/17    Archive Date: 01/27/17

DOCKET NO.  14-28 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), previously claimed as depression, and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1978 to June 1986, with additional service in the Army Reserve.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  Id. at 5.  The Veteran initially filed a claim to reopen a claim for entitlement to service connection for depression.  The Board notes that a claim to reopen a separate claim for entitlement to service connection for PTSD was previously denied, most recently in January 2016.  However, as the Veteran's claim on appeal encompasses all symptoms of an acquired psychiatric disorder due to in-service personal assaults, the Board has expanded the claim to include all acquired psychiatric disorders, to include PTSD, to be consistent with the Court's decision in Clemons.  

Since the agency of original jurisdiction (AOJ) last considered the appeal, the Veteran submitted additional evidence.  Initial review of the evidence by the Board is appropriate as the Veteran did not request in writing that the AOJ initially review the evidence.  See 38 U.S.C.A. § 7105(e) (West 2014).  To the extent that new evidence was added to the record from other sources since the last AOJ adjudication, the Board finds no prejudice the Veteran in proceeding with adjudication as the evidence relates to the reopened and granted claim for service connection for an acquired psychiatric disorder decided below.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A June 2007 rating decision denied entitlement to service connection for depression; the Veteran did not appeal that decision in a timely manner and no new and material evidence was submitted within one year of the rating decision.

2.  Evidence received since the June 2007 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  The Veteran's acquired psychiatric disorder, diagnosed as PTSD, is etiologically related to in-service personal assaults.


CONCLUSIONS OF LAW

1.  The June 2007 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016). 

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016). 

3.  The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify was satisfied by a January 2011 letter.  In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records (STRs) and service personnel records are on file, as are available post-service medical records and lay statements.  

As the Board reopens and grants the claim of entitlement to service connection for an acquired psychiatric disorder, diagnosed as PTSD, no discussion of VA's duties to notify or assist is necessary with respect to PTSD.

The Board notes that a VA examination and nexus opinion have not been obtained concerning the Veteran's other acquired psychiatric disorder diagnoses.  However, there is no competent evidence that the Veteran had any of the claimed disabilities during service or that they are otherwise related to service.  As such, there is no medical question for resolution and VA examinations are not required.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. New and Material Evidence

The Veteran's initial claim for service connection for depression was denied in a February 2007 rating decision that was confirmed and continued by a June 2007 rating decision.  In December 2010, the Veteran filed a claim to reopen entitlement to service connection for depression.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claim for service connection for depression in a June 2007 rating decision, finding insufficient evidence to establish that depression was related to the Veteran's military service.  The Veteran was provided notice of this decision and his appellate rights but did not appeal the June 2007 rating decision or submit relevant evidence within one year of the notification of the decision.  Therefore, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The evidence received since the June 2007 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, the new evidence includes VA medical records, lay statements, testimony at a November 2016 hearing, and an opinion from the Veteran's attending VA psychiatrist that the Veteran has PTSD related to MST in active service.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a nexus between a current psychiatric disorder and incidents in active service.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened and will be considered on the merits.

The Board recognizes that entitlement to service connection for PTSD has previously been finally denied by VA, and the issue before the Board currently started as a claim to reopen a claim for service connection for depression, which has also been previously and separately denied by VA.  Ultimately, the Veteran is claiming she has a mental health disorder as a result of incidents that occurred during service.  She is not competent to diagnose what that disorder is, just as the Board is not competent to assess her disability without medical evidence.  The Board sees no reason to separately parse out claims for depression and PTSD in this case.  The decision reached by the Board here - reopening a claim for service connection for an acquired psychiatric disorder generally - is beneficial to the Veteran as it allows for consideration of service connection under 38 C.F.R. § 3.303 and the provisions pertinent to PTSD under 38 C.F.R. § 3.304.  The Board's action is in no way prejudicial to the Veteran.  In any event, the evidence described above would be new and material to both the claim for service connection for depression and the claim for service connection for PTSD.  

III. Service Connection

The Veteran alleges that her symptoms of an acquired psychiatric disability, to include PTSD, are related to multiple personal assaults and sexual harassment in active service and during periods of active duty training in the Army Reserve.  Specifically, the Veteran asserts that she was sexually assaulted by a drill sergeant in October 1978, sexually harassed while confined in a correctional custody facility (CCF) in February 1980 and by superior officers while stationed in Frankfurt, Germany from April 1981 to April 1982, personally assaulted by her husband in active duty, sexually assaulted by a superior officer in October 1984, and sexually harassed by a superior officer during periods of active duty training in the Army Reserve.   

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2016); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

In addition, there are special evidentiary procedures for PTSD claims based on personal assault.  Patton v. West, 12 Vet. App. 272, 278 (1999).  In personal assault cases, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to:  a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2016).

The Board has reviewed and considered all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The record reflects diagnoses of PTSD, rule out schizophrenia, psychotic disorder not otherwise specified, rule out psychosis, rule out bipolar disorder, rule out borderline personality disorder, depression, depressive disorder not otherwise specified, addictive disorder, and substance induced mood disorder during the pendency of the appeal.  An April 2016 VA trauma services assessment, prepared by a VA psychologist, included a structured clinical interview that found the Veteran met the full diagnostic criteria for PTSD and recurrent major depressive disorder.  See 38 C.F.R. § 3.304(f) (2016).

With respect to the Veteran's claimed in-service stressors, the Veteran's personnel records are consistent with her claims of personal assault and harassment.  A February 1980 service personnel record indicates the Veteran received seven days in a CCF for falling asleep at her duty station.  With regard to the allegations of personal assault by her husband, a marriage certificate from Arlington County, Virginia, indicates the Veteran married in July 1985.  Enlisted evaluation reports for service from March 1983 to February 1985 described the Veteran as mature, personable, self-confident, dependable, highly-motivated, with excellent appearance and conduct and that she worked quietly and confidently to consistently produce results.  The report evaluating her performance from March 1985 to February 1986 noted the Veteran was counselled about her performance during the first six months, had problems with lack of attention to detail and inability to arrive at work on time, and experienced difficulty coping with pressure situations.  Additionally, service medical records demonstrate that the Veteran received emergency treatment in October 1985 for a left eye injury that was attributed to being hit by a car at the time of treatment; the Veteran later contended that the injury was the result of a personal assault by her husband.  With regard to claims of sexual harassment by superior officers during periods of active duty training, a February 1997 letter indicates the Veteran was absent from active duty training in January 1997.

Moreover, multiple lay statements from friends, family, co-workers, and a VA chaplain validate the Veteran's assertions.  In June 1998, a VA chaplain provided a statement that the Veteran shared information about prior experiences with sexual harassment, rape, and other sources of abnormal stress that he considered to be PTSD.  B.G. stated that the Veteran told her about abuse by her husband in active service and by other members of the Army Reserve.  The Veteran's brother recalled that the Veteran's personality changed and that she appeared unhappy after being married to her claimed abuser.  T.B., the Veteran's former co-worker, reported that the Veteran told her about sexual harassment from a superior in her Army Reserve unit; that he came into the female shower room and caused her to feel paranoid, angry, and anxious; and that she transferred out of her unit in Fort McClellan, Alabama, due to continued harassment.  S.M., the Veteran's former supervisor in the Army Reserve, noted that she saw a change in the Veteran's behavior and performance from cheerful and pleasant to emotionally disturbed, distant, and tearful during the second week of active duty training in June 1995 to July 1995 at Fort McClellan, Alabama.  S.M. recalled that the Veteran told her she was sexually harassed by other high ranking officers during drills and that the Veteran subsequently transferred out of the unit.  In July 1998, the Veteran's neighbor, F.C. reported that the Veteran told her about sexual harassment during her periods of active duty training and that he noticed changes in her personality since the claimed incidents at the weekend drills.  A former co-worker noted in an October 2016 letter that the Veteran confided that she had difficulty working with male co-workers and supervisors due to traumas she experienced in the military and the co-worker noted that she witnessed the Veteran's inability to concentrate.  

Upon review, the Board finds that the Veteran has consistently and credibly reported the details of her alleged in-service stressors and that there is sufficient credible supporting documentation for the Veteran's assertions that she experienced personal assaults during active duty and periods of active duty training.  See 38 C.F.R. § 3.304(f)(5) (2016). 

With respect to a link between the Veteran's current symptomatology and the in-service stressors, although a VA examination was not conducted in conjunction with the Veteran's claim, her treating VA psychologist, Dr. X.S., opined in a November 2016 statement that the Veteran's psychiatric symptoms were "more likely than not" related to military service and consistent with PTSD due to MST.  Further, VA psychiatrist R.M. submitted a statement in August 2010 indicating that the Veteran had PTSD related to incidents while stationed in Germany that resulted in depressive symptoms, occasional delusional thoughts, nightmares, avoidance, flashbacks, and difficulty maintaining employment.

Therefore, the Board finds the probative, competent evidence demonstrates that the Veteran's symptoms of an acquired psychiatric disorder were properly diagnosed as PTSD and that PTSD is related to her military service.  The Board acknowledges that there are psychiatric diagnoses other than PTSD present during the pendency of the claim (rule out schizophrenia, psychotic disorder not otherwise specified, rule out psychosis, rule out bipolar disorder, rule out borderline personality disorder, depression, depressive disorder not otherwise specified, major depressive disorder, addictive disorder, and substance induced mood disorder), but does not find an acquired psychiatric diagnosis other than PTSD began in service or is otherwise etiologically related to service because the relevant evidence is against the claim.  Specifically, Dr. X.S.'s opinion that the Veteran had symptoms "consistent with a diagnosis of bipolar disorder" that began after stressful incidents in service and chronic depression and anxiety due to stagnation of life does not support a finding that the Veteran has an additional psychiatric diagnosis etiologically related to her military service.  

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran's acquired psychiatric disability, diagnosed as PTSD, is related to military service.  Therefore, service connection for PTSD is warranted.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 55-56.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for an acquired psychiatric disability, to include PTSD, previously claimed as depression, is reopened and, to that extent, the appeal is granted.

 Entitlement to service connection for PTSD is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


